MEMORANDUM **
Ksenia Gorokhova, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ order, summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s decision. Gorokhova’s experiences in Russia do not rise to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003). She also failed to demonstrate a well-founded fear of future persecution. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). Accordingly, Gorokhova is not eligible for asylum.
Because Gorokhova failed to demonstrate eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Prasad v. INS, 47 F.3d, 336, 340-41 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cír. R. 36-3.